DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
Accordingly claims 1, 7,  9, 10, 13, 14, and 16 have been amended. Claims 2 and 17 have been cancelled. No new claims were added. Therefore, claims 1, 3-16 and 18-20 remains pending in this application. It also includes remarks and arguments. 
Claim Objections
Claim 7 recites the limitation "the coil" in ll. 3, the coils 4 and 6 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Phillips et al. (US 2009/0276016).

Regarding claims 1 and 16, Phillips et al. in [Fig. 6], discloses a system for wireless energy transfer comprising: a transmitter unit including a transmitter coil configured to wirelessly transmit power through a magnetic flux, wherein the transmitter coil outlines a first shape of a first surface [see external antenna 52 corresponding to the “transmitter unit” that drives primary coils 72, 74 and 76 all of which corresponds to “a transmitter coil outlined by a first shape of a first surface via the flexible antenna housing 78 and flexible couplers 80 connected to the primary coil 72, 74 and 76 ” with an oscillating current, see 0053-0058. The recited “a transmitter coil” does not exclude multiple transmitter coils or in other words a single transmitter coil]; and 
a receiver unit including a receiver coil configured to wirelessly receive power through the magnetic flux, wherein the receiver coil outlines a second shape of a second surface [see implantable device 16 corresponding to the receiver unit including a secondary charging coil 34 corresponding to the receiver coil configured to wireless receiver power through the magnetic flux, see 0049, wherein the secondary charging coil 34 inherently outlines a second shape of a second surface, see 0047]; 
wherein at least one of the first shape outlined by the transmitter coil or the second shape outlined by the receiver coil is a non-planar shap primary coils 72, 74 and 76 all of which corresponds to “a transmitter coil outlined by a first shape of a first surface via the pliable and flexible antenna housing 78 and flexible couplers 80 connected to the primary coil 72, 74 and 76 ”. The first shape outlined by the transmitter coil 72,74 and 76 is a non-planar “cup-like” shape occupying three spatial dimensions and having a concave portion via the “cup-like” shape, and wherein the concave portion “cup-like” shape the magnetic flux to wirelessly transfer at least a portion of the magnetic flux at an operating distance when the transmitter coil 72, 74, and 76 is orthogonal to the secondary “receiver” coil 24, see 0055. Further, the claim reciting “wherein the concave portion shapes the magnetic flux to wirelessly transfer at least a portion of the magnetic flux at an operating distance when the transmitter coil is orthogonal to the receiver coil” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use].
Regarding claim 3, Phillips et al. in [Figs. 6 and 8], discloses the system of claim 1, wherein the portion of the magnetic flux transfers power from the transmitter unit  [see external antenna 52 corresponding to the “transmitter unit” that drives primary coils 72, 74 and 76 all of which corresponds to “a transmitter coil ] to the receiver unit [see implantable device 16 corresponding to the receiver unit including a secondary charging coil 34] when the transmitter coil and the receiver coil are physically decoupled and freely movable relative to each other [0040 and 0049].  
Regarding claim 4, Phillips et al. in [Fig. 6], discloses the system of claim 3, wherein the transmitter coil [see 72, 74 and 76] and the receiver coil [see 34] are freely movable relative to each other when the coils are not spatially restricted by an external structure [see 0040].  
Regarding claim 5, Phillips et al. in [Fig. 6], discloses the system of claim 1, wherein the non-planar shape is a non-degenerate two-dimensional shape [see external antenna 52 corresponding to the “transmitter unit” that drives primary coils 72, 74 and 76 all of which corresponds to “a transmitter coil outlined by a first shape of a first surface via the pliable and flexible antenna housing 78 and flexible couplers 80 connected to the primary coil 72, 74 and 76 ”. The first shape outlined by the transmitter coil 72,74 and 76 is a non-planar  “cup-like” shape is non-degenerate two-dimensional shape, see 0055].  
Regarding claim 6, Phillips et al. in [Fig. 6], discloses the system of claim 1, wherein a power transfer between the transmitter unit [see external antenna 52 corresponding to the “transmitter unit”] and the receiver unit [see implantable device 16 corresponding to the receiver unit including a secondary charging coil 34] is at least 25% of a maximum power transfer between the units in any relative orientation of the transmitter coil [see 72, 74, and 76] and the receiver coil [see 34] within the operating distance [see 0025-0026 and 0039-0040].  
Regarding claim 7, Phillips et al. in [Fig. 6], discloses the system of claim 1, wherein the transmitter unit [see external antenna 52 corresponding to the “transmitter unit” is coupled to a power supply [see 0004-0005] wherein the receiver unit [see implantable device 16 corresponding to the receiver unit including a secondary charging coil 34] is coupled to a power storage device [see rechargeable power source 24 in Fig. 2], and wherein the coil [see transmitter coil 72, 74 and 76] outlining the non-planar “cup-like” shape is configured to transfer the magnetic flux between the coils [see transmitter coil 72, 74, 76 and receiver coil 34] such that the receiver unit [see 16] intercepts the magnetic flux to induce an electrical current that meets a power requirement of the power storage device [see 24] regardless of a relative orientation of the coils within the operating distance [see 0025-0026, 0039-0040 and 0045-0046].  
Regarding claim 8, Phillips et al. in [Fig. 6], discloses the system of claim 1, wherein the transmitter unit [see external antenna 52 corresponding to the “transmitter unit” ] and the receiver unit [see 16] comprise respective communications circuitry [see external and internal telemetry coils 44 and 46] to establish a communications channel between the transmitter unit and the receiver unit to communicate system information used to modulate a power output of the transmitter unit [see 0039-0040 and 0047-0049].  
Regarding claim 9, Phillips et al. in [Fig. 6], discloses a unit for use in an omni-orientational wireless energy transfer system to wirelessly transfer power through a shaped magnetic flux, the unit comprising: a first coil that outlines a non-planar shape occupying three spatial dimensions and having a concave portion[see external antenna 52 corresponding to the “transmitter unit” that drives primary coils 72, 74 and 76 all of which corresponds to “a transmitter coil outlined by a first shape of a first surface via the flexible antenna housing 78 and flexible couplers 80 connected to the primary coil 72, 74 and 76 ” with an oscillating current, see 0053-0058, wherein the first coil 72, 74 and 76 outlining the non-planar “cup-like/concave” shap
Regarding claim 10, Phillips et al. discloses the unit of claim 9, wherein the second coil outlines a second shapreceiver coil configured to wireless receiver power through the magnetic flux, see 0049, wherein the secondary charging coil 34 inherently outlines a second shape of a second surface, see 0047].
Regarding claim 11, Phillips et al. discloses the unit of claim 9, and all the limitations discussed above in claim 3. 
Regarding claim 12, Phillips et al. discloses the unit of claim 11, and all the limitations discussed above in claim 4. 
Regarding claim 13, Phillips et al. discloses the unit of claim 9, and all the limitations discussed above in claim 5. 
Regarding claim 14, Phillips et al. discloses the unit of claim 9, and all the limitations discussed above in claim 7. 
Regarding claim 15, Phillips et al. discloses the unit of claim 9, and all the limitations discussed above in claim 8. 
Regarding claim 18, Phillips et al. discloses the method of claim 16 and all the limitations discussed above in claim 3. 
Regarding claim 19, Phillips et al. discloses the method of claim 16 and all the limitations discussed above in claim 8.
Regarding claim 20, Phillips et al. discloses the method of claim 16, further comprising directing an output magnetic flux from the transmitter coil towards the receiver coil. The claim reciting “directing an output magnetic flux from the transmitter coil towards the receiver coil” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. Further, the cup-like shape of the transmitter coil 72, 74 and 76 in Fig. 6 based on its concave shape would direct an output magnetic flux from the transmitter coil 72, 74 and 76 towards the receiver coil 34. 

Claim(s)  1, 5, 7, 8, 16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Toya et al. (US 2009/0267559). 
Regarding claims 1 and 16, Toya et al. in [Figs. 1-3] discloses a system for wireless energy transfer comprising: a transmitter unit [see battery charger cradle 10] including a transmitter coil [see primary coil 21] configured to wirelessly transmit power through a magnetic flux [see 0015-0016], wherein the transmitter coil [see 21] outlines a first shape of a first surface [see Fig. 3 and transmitter coil 21 inherently outlines a first shape of a first surface]; and 
a receiver unit [see electronic device 60] including a receiver coil [see induction coil 51] configured to wirelessly receive power through the magnetic flux [see 0015-0019], wherein the receiver coil outlines a second shape of a second surface [see induction 51 which outlines a second “curved bottom surface 13” shape of a second “curved rear” surface 53]; wherein at least one of the first shape outlined by the transmitter coil or the second shape outlined by the receiver coil [see induction coil 51] is a non-planar shap
Regarding claim 5, Toya et al. in [Fig. 6], discloses the system of claim 1, wherein the non-planar shape is a non-degenerate two-dimensional shape [see induction “receiver” coil 51 having a concave portion or shape due to the curved bottom surface 13 of the receiver unit 60, see 0015-0019. The shape of the induction coil 51 shown in Fig. 3 has a non-planar shape non-degenerate two-dimensional shape].
Regarding claim 7, Toya et al. discloses the system of claim 1, wherein the transmitter unit [see battery charger cradle “transmitter unit” 10] is coupled to a power supply [see Fig. 8, AC adapter 25], wherein the receiver unit [see electronic device “receiver unit” 60] is coupled to a power storage device [see batteries 54 and 0052], and wherein the coil [see induction “receiver” coil 51] outlining the non-planar shape [via curved bottom surface 13 and curved rear surface 53] is configured to transfer the magnetic flux between the coils [see primary “transmitter” coil 21 and induction “receiver” coil 51] such that the receiver unit [see 60] intercepts the magnetic flux to induce an electrical current that meets a power requirement of the power storage device [see 54] regardless of a relative orientation of the coils within the operating distance [see 0015-0019].  
Regarding claim 8, Toya et al. discloses the system of claim 1, wherein the transmitter unit [see battery charger cradle “transmitter unit” 10] and the receiver unit [see electronic device “receiver unit” 50] comprise respective communications circuitry [see high-frequency power 22 and charging circuit 52] to establish a communications channel between the transmitter unit [see 10] and the receiver unit [see 50] to communicate system information used to modulate a power output of the transmitter unit [see 0052].  
Regarding claim 19, Toya et al. discloses the method of claim 16 and all the limitations discussed above in claim 8.
Regarding claim 20, Toya et al. discloses the method of claim 16, further comprising directing an output magnetic flux from the transmitter coil [see primary coil 21] towards the receiver coil [see induction coil 21]. See 0017-0019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/25/22

/DANIEL KESSIE/Primary Examiner, Art Unit 2836